Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of April 18, 2005 (this “Agreement”), among Orphan
Medical, Inc., a Delaware corporation (the “Company”), Jazz Pharmaceuticals,
Inc., a Delaware corporation (“Buyer”), Twist Merger Sub, Inc., a Delaware
corporation (“Sub”), and certain stockholders of the Company whose names appear
on Schedule I hereto (each a “Stockholder” and collectively, the
“Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company, Buyer and Sub are entering into a Merger Agreement (as such
agreement may hereafter be amended from time to time, the “Merger Agreement”),
which provides for, upon the terms and subject to the conditions set forth
therein, the merger of a Sub with and into the Company (as set forth in the
Merger Agreement) in exchange for a cash payment for all of the issued and
outstanding shares of capital stock of the Company (the “Merger”);

 

WHEREAS, as of the date hereof, each Stockholder beneficially owns (as such term
is defined pursuant to Rule 13d-3(a) promulgated under the Exchange Act) the
number of shares and/or warrants to purchase the number of shares of Senior
Convertible Preferred Stock, $0.01 par value per share (the “Senior Preferred
Stock”), Series B Convertible Preferred Stock, $0.01 par value per share (the
“Series B Preferred Stock”), Series C Convertible Preferred Stock, $0.01 par
value per share (the “Series C Preferred Stock”) and Series D Non-Voting
Convertible Preferred Stock, $0.01 par value per share (the “Series D Preferred
Stock,” together with the Senior Preferred Stock, the Series B Preferred Stock
and the Series C Preferred Stock, the “Company Preferred Stock”), and Common
Stock, $0.01 par value per share (“Company Common Stock” and, together with
Company Preferred Stock, the “Company Capital Shares”), of the Company set forth
opposite such Stockholder’s name on Schedule I hereto (all such shares so owned
and for which beneficial ownership may hereafter be acquired by such Stockholder
prior to the termination of this Agreement, whether upon the exercise of
options, conversion of convertible securities, exercise of warrants or by means
of purchase, dividend, distribution or otherwise, being referred to herein as
such Stockholder’s Subject Shares);

 

WHEREAS, approval of the Merger Agreement by (i) the holders of a majority of
the issued and outstanding shares of Company Common Stock voting together with
the holders of the Senior Preferred Stock voting on an as converted basis and
(ii) the holders of a majority of the issued and outstanding shares of Senior
Preferred Stock, voting as a separate class, is required in order to consummate
the transactions contemplated by the Merger Agreement;

 

WHEREAS, as a condition to the willingness of Buyer to enter into the Merger
Agreement, Buyer has requested that each Stockholder enter into this Agreement;
and

 

WHEREAS, in order to induce Buyer to enter into the Merger Agreement, each of
the Stockholders is willing to enter into this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Buyer,
Sub, the Company and the Stockholders hereby agree as follows:

 


ARTICLE I.


 


DEFINITIONS


 

Certain capitalized terms used and not otherwise defined herein have the
meanings ascribed to them in the Merger Agreement.  Unless the context otherwise
requires, such terms shall include the singular and plural and the conjunctive
and disjunctive forms of the terms defined.

 


ARTICLE II.


 


VOTING OF SHARES


 


SECTION 2.1.                       AGREEMENT TO VOTE.  FROM THE DATE HEREOF
UNTIL THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 4.1 HEREOF (THE
“TERM”), AT EVERY TIME AS THE COMPANY CONVENES A MEETING OF OR OTHERWISE SEEKS A
VOTE OF, THE COMPANY’S STOCKHOLDERS FOR THE PURPOSE OF APPROVING THE MERGER,
EACH OF THE STOCKHOLDERS HEREBY AGREES TO VOTE, OR CAUSE TO BE VOTED, TO THE
EXTENT NOT VOTED BY BUYER AS APPOINTED BY THE PROXY, ALL OF STOCKHOLDER’S
SUBJECT SHARES:


 


(A)  IN FAVOR OF THE APPROVAL AND ADOPTION OF THE MERGER AGREEMENT AND THE
APPROVAL OF THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT;


 


(B)  AGAINST APPROVAL OF ANY PROPOSAL MADE IN OPPOSITION TO, OR IN COMPETITION
WITH, THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT; AND


 


(C)  AGAINST ANY ACTIONS (OTHER THAN THOSE ACTIONS THAT RELATE TO THE MERGER AND
THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT) THAT ARE INTENDED TO, OR
COULD BE REASONABLY EXPECTED TO, IMPAIR THE ABILITY OF THE COMPANY TO CONSUMMATE
THE MERGER OR OTHERWISE IMPEDE, INTERFERE WITH, DELAY, POSTPONE, DISCOURAGE OR
ADVERSELY AFFECT THE CONSUMMATION OF THE MERGER IN ACCORDANCE WITH THE TERMS OF
THE MERGER AGREEMENT.

 

Each Stockholder further agrees not to enter into any agreement or understanding
with any person to vote or give instructions in any manner inconsistent with or
violative of the terms of this Section 2.1.


 


SECTION 2.2.                       PROXY; RELIANCE.  EACH STOCKHOLDER HEREBY
CONSTITUTES AND APPOINTS BUYER, ACTING THROUGH EACH OF MATT FUST AND CAROL
GAMBLE, EACH WITH THE POWER TO ACT ALONE AND WITH FULL POWER OF SUBSTITUTION AND
RESUBSTITUTION, AT ANY TIME DURING THE TERM, AS ITS TRUE AND LAWFUL
ATTORNEYS-IN-FACT AND PROXIES (ITS “PROXY”), FOR AND IN ITS NAME, PLACE AND
STEAD, TO VOTE SUCH STOCKHOLDER’S SUBJECT SHARES AS ITS PROXY, AT EVERY ANNUAL,
SPECIAL, ADJOURNED OR POSTPONED MEETING OF THE STOCKHOLDERS OF THE COMPANY
CALLED FOR PURPOSES OF CONSIDERING WHETHER TO APPROVE THE MERGER AGREEMENT OR
ANY OF THE OTHER TRANSACTIONS OR MATTERS CONTEMPLATED BY, OR DIRECTLY OR
INDIRECTLY AFFECTING, THE MERGER AGREEMENT OR TO EXECUTE A

 

2

--------------------------------------------------------------------------------


 

written consent of stockholders in lieu of any such meeting.  Each Stockholder
understands and acknowledges that Buyer and Sub have entered into the Purchase
Agreement in reliance upon each Stockholder’s execution and delivery of this
Agreement.  The parties agree that by reason of the Merger Agreement, the Proxy
is a proxy coupled with an interest.  At Buyer’s request, each Stockholder will
perform such further acts and execute such further documents as may be required
to vest in Buyer or its Representatives the sole power to vote Stockholder’s
Subject Shares with respect to the matters set forth in Section 2.1 during the
Term in accordance with the terms of this Agreement.


 

THE FOREGOING PROXY AND POWER OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN
INTEREST THROUGHOUT THE TERM.

 


SECTION 2.3.                       LIMITATION.  EACH STOCKHOLDER SHALL RETAIN AT
ALL TIMES THE RIGHT TO VOTE SUCH STOCKHOLDER’S SUBJECT SHARES IN SUCH
STOCKHOLDER’S SOLE DISCRETION AND WITHOUT ANY OTHER LIMITATION ON THOSE MATTERS
OTHER THAN THOSE SET FORTH IN SECTION 2.1 THAT ARE AT ANY TIME OR FROM TIME TO
TIME PRESENTED FOR CONSIDERATION BY THE COMPANY’S STOCKHOLDERS GENERALLY.


 


SECTION 2.4.                       CAPACITY.  THE PARTIES HEREBY AGREE THAT THE
STOCKHOLDERS ARE EXECUTING THIS AGREEMENT SOLELY IN THEIR CAPACITY AS
STOCKHOLDERS OF THE COMPANY.  NOTHING CONTAINED IN THIS AGREEMENT SHALL LIMIT OR
OTHERWISE AFFECT, IN ANY MANNER, THE CONDUCT OR EXERCISE OF THE STOCKHOLDERS’
FIDUCIARY DUTIES AS OFFICERS OR DIRECTORS OF THE COMPANY, WHERE APPLICABLE.


 


SECTION 2.5.                       TRANSFER OF SUBJECT SHARES.  EXCEPT AS
OTHERWISE CONTEMPLATED BY THE MERGER AGREEMENT, FROM AND AFTER THE DATE OF THIS
AGREEMENT UNTIL THE TERMINATION OF THIS AGREEMENT, EACH STOCKHOLDER AGREES THAT
IT WILL BE THE BENEFICIAL OWNER OF ALL OF SUCH STOCKHOLDER’S SUBJECT SHARES AND
WILL HOLD SUCH SUBJECT SHARES FREE AND CLEAR OF ALL LIENS AND WILL NOT, DIRECTLY
OR INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER:


 


(A)  OFFER FOR SALE, SELL, TRANSFER, TENDER, PLEDGE, ENCUMBER, ASSIGN OR
OTHERWISE IN ANY WAY DISPOSE OF, OR ENTER INTO ANY CONTRACT, OPTION OR OTHER
AGREEMENT (ORAL OR WRITTEN) WITH RESPECT TO OR CONSENT TO THE OFFER FOR SALE,
SALE, TRANSFER, TENDER, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER DISPOSITION
OF, ANY OR ALL OF SUCH STOCKHOLDER’S SUBJECT SHARES, OR ANY INTEREST THEREIN;


 


(B)  GRANT ANY PROXIES OR POWERS OF ATTORNEY, DEPOSIT ANY OF THE SUBJECT SHARES
INTO A VOTING TRUST OR ENTER INTO A VOTING AGREEMENT WITH RESPECT TO ANY OF THE
SUBJECT SHARES;


 


(C)  TAKE ANY ACTION THAT WOULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
PREVENTING OR DISABLING SUCH STOCKHOLDER FROM PERFORMING ITS OBLIGATIONS UNDER
THIS AGREEMENT OR MAKING ANY REPRESENTATION OR WARRANTY OF SUCH CONTAINED IN
THIS AGREEMENT UNTRUE OR INCORRECT; OR


 


(D)  ENTER INTO ANY AGREEMENT OR ARRANGEMENT PROVIDING FOR ANY OF THE ACTIONS
DESCRIBED IN CLAUSE (A), (B) OR (C) ABOVE.

 

3

--------------------------------------------------------------------------------


 


ARTICLE III.


 


REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS


 

Each Stockholder hereby, severally and not jointly, represents and warrants to
Buyer and Sub as follows:

 


(A)  SCHEDULE I HERETO CORRECTLY SETS FORTH THE NUMBER OF COMPANY CAPITAL SHARES
BENEFICIALLY OWNED BY SUCH STOCKHOLDER AS OF THE DATE OF THIS AGREEMENT, AND
SUCH STOCKHOLDER HAS GOOD TITLE TO ALL OF THE COMPANY CAPITAL SHARES SET FORTH
BELOW HIS, HER OR ITS NAME ON THE SIGNATURE PAGE HERETO FREE AND CLEAR OF ALL
LIENS.


 


(B)   SUCH STOCKHOLDER HAS ALL REQUISITE LEGAL CAPACITY, POWER AND AUTHORITY TO
ENTER INTO AND PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THIS
AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH STOCKHOLDER
AND WHEN DULY AND VALIDLY EXECUTED AND DELIVERED BY BUYER AND SUB WILL
CONSTITUTE A VALID AND BINDING AGREEMENT OF SUCH STOCKHOLDER, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES. 
THERE IS NO BENEFICIARY OR HOLDER OF A VOTING TRUST CERTIFICATE OR OTHER
INTEREST OF ANY TRUST OF WHICH SUCH STOCKHOLDER IS TRUSTEE WHOSE CONSENT IS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION BY
SUCH STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)  EXCEPT AS CONTEMPLATED BY THE MERGER AGREEMENT, NO FILING OR REGISTRATION
WITH, AND NO PERMIT, AUTHORIZATION, ORDER, FILING, REGISTRATION CONSENT OR
APPROVAL OF, ANY FEDERAL, STATE, LOCAL, MUNICIPAL, FOREIGN OR OTHER PUBLIC BODY
OR AUTHORITY IS NECESSARY FOR THE EXECUTION OF THIS AGREEMENT BY SUCH
STOCKHOLDER AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND NONE OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH STOCKHOLDER,
THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY OR COMPLIANCE BY
IT WITH ANY OF THE PROVISIONS HEREOF WILL (I) CONFLICT WITH OR RESULT IN ANY
BREACH OF ANY APPLICABLE ORGANIZATIONAL DOCUMENTS APPLICABLE TO SUCH
STOCKHOLDER, (II) RESULT IN A VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY THIRD
PARTY RIGHT OF TERMINATION, CANCELLATION, MATERIAL MODIFICATION OR ACCELERATION)
UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND, MORTGAGE,
INDENTURE, LICENSE, CONTRACT, COMMITMENT, ARRANGEMENT, UNDERSTANDING, AGREEMENT
OR OTHER INSTRUMENT OR OBLIGATION OF ANY KIND TO WHICH SUCH STOCKHOLDER IS A
PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS MAY BE BOUND, EXCEPT AS
COULD NOT REASONABLY BE EXPECTED TO IMPAIR THE ABILITY OF SUCH STOCKHOLDER TO
PERFORM ITS OBLIGATIONS HEREUNDER, (III) REQUIRE ANY MATERIAL CONSENT,
AUTHORIZATION OR APPROVAL OF ANY PERSON OR GOVERNMENTAL ENTITY THAT HAS NOT BEEN
OBTAINED, OR (IV) VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE, JUDGMENT,
STATUTE, RULE OR REGULATION APPLICABLE TO SUCH STOCKHOLDER OR ANY OF THE SUBJECT
SHARES.

 

4

--------------------------------------------------------------------------------


 


ARTICLE IV.


 


MISCELLANEOUS


 


SECTION 4.1.                       TERMINATION.  THIS AGREEMENT SHALL TERMINATE
UPON THE EARLIEST TO OCCUR OF (I) THE MERGER EFFECTIVE TIME, (II) THE VALID
TERMINATION OF THE MERGER AGREEMENT IN ACCORDANCE WITH ITS TERMS, (III) THE
EXECUTION OF ANY AMENDMENT TO THE MERGER AGREEMENT THAT MODIFIES THE AMOUNT,
FORM OR TIMING OF PAYMENT OF THE MERGER CONSIDERATION IN A MANNER ADVERSE TO ANY
STOCKHOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH STOCKHOLDER OR (IV) THE
MUTUAL AGREEMENT OF THE PARTIES HERETO.  IN THE EVENT THIS AGREEMENT IS
TERMINATED, THIS AGREEMENT SHALL IMMEDIATELY BECOME VOID, THERE SHALL BE NO
LIABILITY UNDER THIS AGREEMENT ON THE PART OF BUYER, ITS OFFICERS OR DIRECTORS
OR THE STOCKHOLDERS, AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES TO THIS
AGREEMENT SHALL CEASE AND BE OF NO FURTHER LEGAL EFFECT, EXCEPT THAT NOTHING
HEREIN SHALL RELIEVE ANY PARTY FROM ANY LIABILITIES OR DAMAGES ARISING OUT OF
ITS MATERIAL BREACH OF THIS AGREEMENT.


 


SECTION 4.2.                       EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN, ALL FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY
INCURRING SUCH FEES, COSTS AND EXPENSES.


 


SECTION 4.3.                       NOTICE.  ALL NOTICES AND OTHER COMMUNICATIONS
GIVEN OR MADE PURSUANT HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN OR MADE (A) AS OF THE DATE DELIVERED OR SENT BY FACSIMILE IF
DELIVERED PERSONALLY OR BY FACSIMILE, AND (B) ON THE THIRD BUSINESS DAY AFTER
DEPOSIT IN THE U.S. MAIL, IF MAILED BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID, RETURN RECEIPT REQUESTED), IN EACH CASE TO THE PARTIES AT THE FOLLOWING
ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE
NOTICE, EXCEPT THAT NOTICES OF CHANGES OF ADDRESS SHALL BE EFFECTIVE UPON
RECEIPT):


 

(a)

 

if to Buyer and Sub:

 

 

 

 

 

Jazz Pharmaceuticals, Inc.

 

 

3180 Porter Drive

 

 

Palo Alto, CA 94304

 

 

Attention: General Counsel

 

 

Facsimile: (650) 496-3781

 

 

 

 

 

With a copy to:

 

 

 

 

 

Simpson Thacher & Bartlett LLP

 

 

3330 Hillview Avenue

 

 

Palo Alto, CA 94304

 

 

Attention: Kirsten Jensen, Esq.

 

 

Facsimile: (650) 251-5002

 

5

--------------------------------------------------------------------------------


 

(b)

 

if to the Company:

 

 

 

 

 

Orphan Medical, Inc.

 

 

Ridgedale Office Center

 

 

13911 Ridgedale Drive, Suite 250

 

 

Minnetonka, MN 55305

 

 

Attention: Chief Executive Officer

 

 

Facsimile: (952) 541-9209

 

 

 

 

 

With a copy to:

 

 

 

 

 

Dorsey & Whitney LLP

 

 

50 South Sixth Street

 

 

Suite 1500

 

 

Minneapolis, Minnesota 55402-1498

 

 

Attention: Philip E. Bauer, Esq.

 

 

Facsimile: (612) 340-7800

 

 

 

(c)

 

if to a Stockholder, at the address set forth below such Stockholder’s name on
Schedule I hereto.

 


SECTION 4.4.                       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
VIA FACSIMILE IN TWO OR MORE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED, SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME DOCUMENT.


 


SECTION 4.5.                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 


SECTION 4.7.                       CERTAIN EVENTS.  EACH STOCKHOLDER AGREES THAT
THIS AGREEMENT AND SUCH STOCKHOLDER’S OBLIGATIONS HEREUNDER SHALL ATTACH TO SUCH
STOCKHOLDER’S SUBJECT SHARES AND SHALL BE BINDING UPON ANY PERSON OR ENTITY TO
WHICH LEGAL OR BENEFICIAL OWNERSHIP OF SUCH SUBJECT SHARES SHALL PASS, WHETHER
BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, SUCH
STOCKHOLDER’S HEIRS, GUARDIANS, ADMINISTRATORS OR SUCCESSORS.  NOTWITHSTANDING
ANY TRANSFER OF SUBJECT SHARES, THE TRANSFEROR SHALL REMAIN LIABLE FOR THE
PERFORMANCE OF ALL ITS OBLIGATIONS UNDER THIS AGREEMENT.

 


SECTION 4.8.                       SPECIFIC PERFORMANCE.  EACH STOCKHOLDER
ACKNOWLEDGES THAT IF SUCH STOCKHOLDER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, IMMEDIATE AND IRREPARABLE HARM OR INJURY WOULD BE CAUSED
TO BUYER  AND SUB FOR WHICH MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY.  IN
SUCH EVENT, EACH STOCKHOLDER AGREES THAT BUYER AND SUB SHALL HAVE THE RIGHT, IN
ADDITION TO ANY OTHER RIGHTS EITHER PARTY MAY HAVE, TO SPECIFIC PERFORMANCE OF
THIS AGREEMENT.  ACCORDINGLY, IF BUYER AND SUB SHOULD INSTITUTE AN ACTION OR
PROCEEDING SEEKING SPECIFIC ENFORCEMENT OF THE PROVISIONS HEREOF, EACH
STOCKHOLDER HEREBY WAIVES THE CLAIM OR DEFENSE THAT BUYER AND SUB HAVE AN
ADEQUATE REMEDY AT LAW AND HEREBY AGREES NOT TO ASSERT IN ANY SUCH ACTION OR
PROCEEDING THE CLAIM OR DEFENSE THAT SUCH A REMEDY AT LAW EXISTS.  EACH

 

6

--------------------------------------------------------------------------------


 

Stockholder further agrees to waive any requirements for the securing or posting
of any bond in connection with obtaining any such equitable relief.

 

[The remainder of this page is intentionally left blank; signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer, Sub, the Company and each of the Stockholders have
caused this Agreement to be executed as of the date first written above.

 

 

ORPHAN MEDICAL, INC.

 

 

 

 

 

By:

/s/ John Howell Bullion

 

 

 

Name: John Howell Bullion

 

 

Title: Chief Executive Officer

 

 

 

 

 

JAZZ PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Samuel Saks

 

 

 

Name: Samuel Saks

 

 

Title: CEO

 

 

 

 

 

TWIST MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Carol Gamble

 

 

 

Name: Carol Gamble

 

 

Title: Vice President

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------


 

 

ALTA BIOPHARMA PARTNERS II, L.P.

 

By:

Alta BioPharma Management II, LLC

 

 

 

 

 

By:

/s/ Farah Champsi

 

 

 

Managing Director

 

 

 

 

 

ALTA EMBARCADERO BIOPHARMA
PARTNERS II, LLC

 

 

 

 

 

By:

/s/ Hilary Strain

 

 

 

V.P. of Finance & Admin.

 

 

 

 

 

/s/ John Howell Bullion

 

 

John Howell Bullion

 

 

 

 

 

ORBIMED ADVISORS LLC

 

 

 

 

 

By:

/s/ Michael Sheffrey

 

 

 

Name: Michael Sheffrey

 

 

Title: General Partner

 

 

 

 

 

UBS CAPITAL II LLC

 

 

 

 

 

By:

/s/ Marc A. Unger/Richard C. Capone

 

 

 

Name: Marc A. Unger/Richard C. Capone

 

 

Title: Attorneys-in-Fact

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name and Address of
Stockholder

 

Company Common
Stock

 

Company Preferred
Stock (including
designation of Class of
Preferred Stock)

 

Stock Options and Warrants
exercisable for Company Capital
Shares (including designation of
Class of Company Capital Shares
into which such Stock Options
and Warrants are exercisable)

 

Aggregate Number of Company
Capital Shares (on a Fully
Diluted and As-if-Converted to
Common Stock Basis)

 

 

 

 

 

 

 

 

 

 

 

Alta Partners II, Inc.
One Embarcadero Center,
Suite 4050
San Francisco, CA 94111

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alta BioPharma Partners II,
L.P.

 

1,169,113

 

N/A

 

N/A

 

1,169,113

 

 

 

 

 

 

 

 

 

 

 

Alta Embarcadero BioPharma
Partners II, LLC

 

43,008

 

N/A

 

N/A

 

43,008

 

 

 

 

 

 

 

 

 

 

 

John Howell Bullion
6016 Shane Drive
Edina, MN 55439

 

465,312

 

N/A

 

Options to purchase 244,833 shares of Common Stock

 

710,145

 

 

 

 

 

 

 

 

 

 

 

OrbiMed Advisors LLC
767 Third Avenue -
6th Floor
New York, NY
10017-2023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Caduceus Capital
Master Fund Limited

 

537,302

 

N/A

 

N/A

 

537,302

 

 

 

 

 

 

 

 

 

 

 

Caduceus Capital II,
L.P.

 

300,000

 

N/A

 

N/A

 

300,000

 

 

 

 

 

 

 

 

 

 

 

UBS Eucalyptus Fund
L.L.C.

 

690,000

 

N/A

 

N/A

 

690,000

 

 

 

 

 

 

 

 

 

 

 

UBS Eucalyptus Fund
Ltd.

 

90,000

 

N/A

 

N/A

 

90,000

 

 

 

 

 

 

 

 

 

 

 

UBS Capital II LLC
299 Park Avenue
New York, NY
10171-0026

 

289,986

 

8,706 shares of Senior Convertible Preferred Stock , convertible into 1,069,533
shares of Common Stock

 

4,420 shares of Series B Preferred Stock, convertible into 680,000 shares of
Common Stock

 

Options to acquire 40,000 shares of Common Stock

 

Warrant to purchase up to 2,050 shares of non-voting Series C Convertible
Preferred Stock or 315,385 shares of Series D Non-Voting Convertible Preferred
Stock, convertible into 315,385 shares of Common Stock

 

Warrant purchase up to 282,353 shares of Series D Non-Voting Convertible
Preferred Stock, convertible into 282,353 shares of Common Stock

 

2,677,257

 

 

--------------------------------------------------------------------------------